  Case 4:21-cv-04056-RAL Document 16 Filed 07/21/21 Page 1 of 2 PageID #: 136




                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION




 DAVID ALLEN CORNELL,                                            4:21-CV-04056-RAL


                       Petitioner,
                               V '




        VS.                                             OPINION AND ORDER GRANTING
                                                      RESPONDENT'S MOTION TO DISMISS
 K. BENNETT, WARDEN YANKTON FPC,

                       Respondent.


       On April 7, 2021, David Allen Cornell, an inmate at the Yankton Federal Prison Camp in

Yankton, South Dakota, filed a petition for writ of habeas corpus under 28 U.S.C. § 2241. Doc. 1.

Respondent moves to dismiss for lack of subject matter jurisdiction, for failure to state a claim,

and for failure to exhaust. Doe. 12. Cornell opposes the motion. Doc. 15.

       Cornell seeks the "immediate application of[his] earned time credits" and claims that he

is entitled to immediate release. Doc. 1 at 8. Under the First Step Act(FSA)time credits may be

earned by eligible prisoners who successfully complete "evidence-based recidivism reduction

programming" or "productive activities." 18 U.S.C. § 3632(d)(4)(A). The Bureau of Prisons

(BOP)has a phase-in period until January 15, 2022, to provide evidence-based recidivism

programs and productive activities to all prisoners. Id. § 3621(h)(2)(emphasis added). In Holt v.

Warden, this Court held that it caimot force the BOP to apply earned time credits toward

prerelease custody before January 15, 2022. No. 20-4064, 2021 WL 1925503, at *5-6(D.S.D.

May 13, 2021). Thus, an inmate that seeks to have the Court compel the BOP to apply the credits
 Case 4:21-cv-04056-RAL Document 16 Filed 07/21/21 Page 2 of 2 PageID #: 137




before January 15, 2022, does not have standing and his/her petition must be dismissed for lack

of subject matter jurisdiction. See id.

       Here, Cornell seeks the immediate application of his eamed time credits. See Doc. 1 at 8.

In his opposition to Respondent's motion, Cornell relies on the minority position, Goodman v.

Ortiz. Civ. No. 20-7582, 2020 WL 5015613 (D.N.J. Aug. 25, 2020), to support his proposition

that his eamed time credits must be applied due to the FSA's statutory language. Doc. 15. But

this Court already considered Goodman and specifically sided with the majority position and

against Goodman's interpretation of the FSA. See Holt. 2020 WL 5015613 at ""S. At this time,

the Court cannot compel the BOP to apply eamed time credits.

       Therefore, it is hereby

       ORDERED that Respondent's motion to dismiss for lack ofsubject matter jurisdiction.

Doc. 12,is granted.

       DATED July           2021

                                            BY THE COURT:




                                            ROBERTO A. LANGE
                                            CHIEF JUDGE
